Matter of Luongo v Records Access Appeals Officer (2019 NY Slip Op 00344)





Matter of Luongo v Records Access Appeals Officer


2019 NY Slip Op 00344


Decided on January 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2019

Friedman, J.P., Richter, Kapnick, Webber, JJ.


6316 160232/16

[*1]In re Justine Luongo, Petitioner-Appellant,
vRecords Access Appeals Officer, etc., Respondent-Respondent.


The Legal Aid Society, New York (Cynthia H. Conti-Cook of counsel), and Cleary Gottlieb Steen & Hamilton LLP, New York (Katherine R. Lynch of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Aaron M. Bloom of counsel), for respondent.

Judgment (denominated a decision and order), Supreme Court, New York County (Joan B. Lobis, J.), entered June 1, 2017, denying the petition to compel respondent to disclose documents requested pursuant to the Freedom of Information Law (FOIL) and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The New York City Police Department personnel orders at issue contain information used to evaluate officers' performance, such as the dispositions of disciplinary charges brought against them. Moreover, these records, which contain factual details regarding misconduct allegations and punishments imposed on officers, are "material ripe for degrading, embarrassing, harassing or impeaching the integrity of [the] officer[s]" (Matter of New York Civ. Liberties Union v New York City Police Dept., NY3d 2018 NY Slip Op 08423, *9 [2018] [internal quotation marks and alterations omitted]). Accordingly, the court properly found that the records sought were exempt from disclosure under Civil Rights Law § 50-a (id., 2018 NY Slip Op 08423 [2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2019
CLERK